Citation Nr: 1210527	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  05-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel
INTRODUCTION

The Veteran was honorably discharged from active military service in the United States Navy from May 25th to June 22nd 1972, and in the United States Army from July 25th to September 28th 1973.  His military service from August 1979 to May 1980 was voided due to fraudulent enlistment.  This period of service is not for consideration in awarding VA benefits. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2006, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A Board decision was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court) in May 2009.

The issues on appeal were last before the Board in July 2010 when they were remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary development have been accomplished. 

2.  The evidence unequivocally shows that right and left knee disorders preexisted the Veteran's first period of active service and unequivocally did not permanently increase in severity during the Veteran's May 25th to June 22nd 1972 period of active honorable service or his July 25th to September 28th 1973 period of active honorable service.


CONCLUSIONS OF LAW

1.  Right knee disorder clearly and unmistakably preexisted the Veteran's entry into service and clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011). 

2.  Left knee disorder clearly and unmistakably preexisted the Veteran's entry into service and clearly and unmistakably was not aggravated by active service. 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. §§ 5100 , 5102- 5103A, 5106, 5107, 5126) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Id.   

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2003 that fully addressed all four notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  The Veteran was also sent a post-decisional notification letter in December 2004 that fully addressed all four notice elements.  The Veteran's claims were subsequently readjudicated after this letter.  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The September 2003 VCAA letter provided notification of the first three elements and a March 2006 VCAA letter provided notification of the last two elements.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record Social Security records, private medical records, VA treatment records, hearing transcripts, reference letters, service personnel records, and service treatment records.  There is no indication that any other treatment records exist that should be requested, or that any pertinent available evidence has not been received.  The Board notes that VA has requested from the Veteran information and authorization to obtain certain private medical records.  The Veteran has not complied with this request.  In the absence of the Veteran's cooperation in obtaining private medical records, which VA cannot obtain without his permission, VA has no further obligations regarding these records.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in July 2007 in connection with the claim adjudicated herein is more than adequate.  Physical examination was conducted and the Veteran's self-reported history was recorded.  The claims file was reviewed.  An opinion was provided as to whether the Veteran experiences any knee disorders which were etiologically linked to his active duty service.  A rationale was provided to support the opinion.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify (each of the four content requirements) and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Competency 

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., having knee problems prior to, during and subsequent to active duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed knee disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

III. Service connection criteria

The Veteran asserts that he has a left and right knee disorder as a result of his active military service.  At his personal hearing he testified that he did not have any knee disorder prior to his first period of active service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) . 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence of the record on this point may not be taken as indication of no aggravation; an opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 . 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

After a careful review of the evidence, the Board finds that there is clear and unmistakable evidence that left and right knee disorders preexisted service and clearly and unmistakably did not increase in severity during the Veteran's May 25th to June 22nd 1972 period of active service or his July 25th to September 28th 1973 period of active service.  

The Board initially notes that service is valid unless the enlistment is voided by the service department.  38 C.F.R. § 3.14.  Where an enlistment is voided by the service department because the person did not have legal capacity to contract for a reason other than minority (as in the case of an insane person) or because the enlistment was prohibited by statute (a deserter or person convicted of a felony), benefits may not be paid based on that service even though a disability was incurred during such service.  An undesirable discharge by reason of the fraudulent enlistment voids the enlistment from the beginning.  38 C.F.R. § 3.14(b) . 

According to the Veteran's Department of Defense Form 214 for his period of service from August 1979 until May 1980, the character of such service was "not applicable," and the narrative reason for separation given was "misconduct fraudulent entry."  A May 1980 memorandum signed by an Army Major General states that the Veteran's enlistment contract entered into on August 14, 1979 is hereby voided due to fraudulent entry.  As such, no benefits can be paid based on this service.  See id.  

There are no knee disorders noted upon the Veteran's entry into his first period of active service.  Accordingly, the Veteran will be considered to be in sound condition at that time unless there is clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner, 370 F.3d 1089.  

Service medical records for the Veteran's initial period of active service, from May to June 1972, indicate that when he was examined for entry into service in May 1972, the Veteran reported that he was in good health.  He did not indicate yes or no to having a trick knee.  When examined that day, a knee disorder was not noted and the Veteran was found qualified for active service.  

On June 7th, the Veteran was seen in the clinic with complaints of knees giving out, and weakness and soreness of the knees.  According to a consultation report, the Veteran related that his knees would collapse while playing basketball at the age of fourteen.  He also stated that he had effusion of the right knee about once a year with an arthrocentesis in 1969.  The medical officer noted symptomatic chondromalacia patellae, worse on the right.  Physical examination showed patellofemoral crepitus on the right side only, and he was recommended for discharge. 

The June 1972 Medical Evaluation Board (MEB) report indicates that the Veteran had chondromalacia patellae that existed prior to service and were not aggravated by service.  

Service medical records for the Veteran's second period of active service, from July to September 1973, indicate that August 1973, he was seen for complaints of longstanding right knee problems, with a trick knee cap since age 12.  It was noted that his knee was aspirated four times in the past with red fluid removed from the joint.  He was on his first day of basic training and unable to run and keep up with the troops because of pain.  On examination, there was no effusion; ligaments were intact, but patellar suspension was lax with clinical subluxing of the right patellar.  There was marked tenderness over the lateral aspect of the patella articular surface.  X-rays were unremarkable.  The diagnosis was dislocating right patella that existed prior to service and was not aggravated by service.  It was written that, according to the Veteran's own statement, he had the condition prior to enlistment.  

On an August 1973 report of medical history completed in conjunction with a MEB report, the Veteran reported that he had a history of a trick knee cap since he was approximately 12 years of age.  The knee was reportedly aspirated four times in the past with red fluid being removed from the knee joint.  The Veteran informed the examiner that he was told he had a trick knee cap.  

The September 1973 MEB report includes a diagnosis of dislocating right patella that existed prior to service and was not aggravated by service. 

Post service, VA medical records include a diagnosis of bilateral osteoarthritis of the knees, noted in April 2004.  The records indicate that in September 2005, the Veteran reported a history of left knee pain since 1971.  A January 2006 clinical record reveals a past medical history of arthroscopic surgery on both knees in the 1990s.  In March 2006, the VA medical records reflect that the Veteran underwent left knee arthroscopic surgery with lateral menisectomy and a subsequent incision and drainage procedure for treatment of septic arthritis.  

According to private medical records the Veteran had a left below the knee amputation after a complex distal tibia trimalleolar ankle fracture which became infected.  The tibial fracture was caused by a motorcycle accident in 2006.  

The Veteran has submitted several reference letters attesting to his current successes in various pursuits.  These letters are not relevant to the nature and etiology of the Veteran's knee disorders.  

The Veteran was afforded a VA examination in July 2007.  At this examination the Veteran reported that his knee problems began after he received an injection for immunizations while in service.  After a review of the Veteran's claims folder and an examination, the examiner stated that the Veteran currently had minimal degenerative joint disease in both knees but that the Veteran entered active service with previous knee problems that were discovered during basic training.  The examiner specifically noted agreement with the opinion expressed in the June 1972 MEB report to the effect that the Veteran had chondromalacia patellae that existed prior to service.  The examiner also stated that there was no permanent increase in disability beyond the natural progress of the disorder during a period of military duty, namely from May 1972 to June 1972 or from July 1973 to September 1973.  The Board finds this examination report is to be afforded probative weight.  It was based on a review of all the evidence in the claims file and of a physical examination of the Veteran.  A rationale was provided which was supported by the pertinent clinical evidence.  

The only evidence showing that the Veteran did not have a bilateral knee disability prior to his first period of active service is the Veteran's own statements and the Veteran's testimony that an unnamed VA physician reportedly informed him that his knee disorders were directly due to his active duty service.  

During his November 2006 Board hearing, the Veteran denied having any knee disorder prior to entering service in "1971" (apparently a reference to his initial period of service in 1972) (see transcript, page 3).  At this hearing the Veteran also asserted that a VA physician attributed his current knee disorders to his service.  The Board finds that, other than the Veteran's testimony, the record is devoid of any evidence of a health care professional reducing to writing an opinion which links currently existing knee disorders directly to the Veteran's active duty service.  In July 2010 correspondence from VA to the Veteran, he was specifically requested to contact the physician who the Veteran alleged had linked knee problems to active duty and request a written statement supporting the allegation.  The Veteran has not responded to this request.  To the extent that the Veteran is competent to relay a simple post-service diagnosis made by a health care professional, the Board finds this allegation should be afforded some probative weight.  The Board further finds the Veteran is competent to have informed the health care professionals during active duty that he had had knee problems prior to active duty and he was informed that he had a trick knee.  The Veteran did not indicate that the physician he referenced at the time of the November 2006 hearing had addressed the question of whether the knee disorders were aggravated by active duty.  The Board finds the probative value of this reported opinion by an unnamed VA physician is totally undercut by a failure to address all the pertinent evidence of record including the fact that the Veteran himself reported he had had pre-existing knee problems.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The letter submitted by the Veteran which purports to support the allegation that a physician had opined that the current knee disorders were the direct result of active duty service simply states that the Veteran is unable to use exercise machines, that the pain in his knees is worse, and that now he has had a motorcycle accident and has had a fracture.  The letter did not indicate when the Veteran's knee pain worsened, and given the entire context of the letter it would appear that his knee pain worsened after his motorcycle accident.  This evidence does not support the Veteran's claims that his current knee disorders are related to his service.  This letter does not support the allegation that a VA physician had linked current knee disorders to the Veteran's active duty service.  No probative value is placed on the Veteran's testimony that a VA physician informed him that his knee disorders were etiologically linked to his active duty service.  

The only other evidence which links knee disorders to the Veteran's active duty service is the Veteran's own allegations and testimony.  As set out above, the Veteran is not competent to provide an opinion as to the etiology of his knee disorders.  Furthermore, the Board finds the Veteran's current assertions incredible.  To begin with, the Board finds it highly suspect that on the Veteran's May 1972 report of medical history completed for the purposes of joining the Navy the only question he did not answer was whether or not he had a trick knee.  The next month he was diagnosed with chondromalacia patellae, a knee disorder.  More importantly, contemporaneous to in-service medical treatment during his first and second periods of active service the Veteran himself admitted to having knee disorders that preexisted his first period of service.  The Veteran's June 1972 MEB was conducted by two members of the Navy Medical Corps; at that time these physicians determined that chondromalacia patellae existed prior to the Veteran's first period of service and were not aggravated therein.  After a review of the relevant medical evidence of record a VA examiner noted agreement with the June 1972 MEB report.  

Subsequent to his discharge from active duty the Veteran has testified that he did not have any problems with his knee prior to his active duty service.  This testimony was provided at a time when the Veteran had a claim for compensation for his knee disorders.  It is not apparent to the Board why the Veteran would inform health care professionals during active duty that he had had a pre-existing knee disorder if, in fact, he did not have such a problem.  The Board notes during active duty the Veteran provided specific examples of the pre-service disability associated with his knee including the fact that it would collapse while he was playing basketball at the age of 14.  The Board finds these specific examples support a finding that the Veteran had a pre-existing knee disorder prior to his active duty service and undercut the probative value of his current allegations.  Again, it is not apparent to the Board why the Veteran would reference actual pre-service knee symptomatology if such symptomatology was not present prior to active duty.  

The Board notes that, when the Veteran filed his initial application for compensation in October 1973, the Veteran specifically wrote, when describing the nature of the injury for which the claim was made, he was claiming "aggravation of right knee injury in boot camp - fell and collapsed."  He indicated on the document that he was treated for a knee injury in August 1973 at Fort Dix.  The Board finds this statement made at the time of his application for compensation supports a finding that the Veteran knew, at the time he submitted his claim, that his knee disorder existed prior to his active duty service.  It is not apparent to the Board why the Veteran would submit such a claim and specifically note aggravation of the knee injury during basic training if, in fact, the Veteran believed the initial knee injury occurred during active duty and not prior to service.  The Veteran's subsequent denials of pre-service knee symptomatology again causes the Board to question the Veteran's veracity with regard to his in-service and pre-service medical history.  

The Veteran did not contest the determination of the Medical Board during his first period of active duty service which determined that he had pre-existing knee disorders which were not aggravated by active duty service.  The Board finds it reasonable to believe that if, in fact, the Veteran did not have knee problems prior to active duty but did have knee problems when being discharge, the Veteran would have contested the findings of the Medical Board.  

The Veteran testified before the undersigned in November 2006 that he underwent knee surgery during basic training.  He has also informed different health care professionals, post-service, that surgical procedures were performed on his knees during active duty.  Significantly, the Board's review of the service treatment records fails to document any surgical procedures which were conducted on the Veteran's knees during his first or second period of active duty service.  This discrepancy again causes the Board to question the accuracy of the Veteran's memory with regard to his in-service medical history.  

At the time of the November 2006 hearing conducted by the undersigned, the Veteran testified that there was no injury to the knee during active duty, it just became painful.  However, at the time of the July 2007 VA examination, the Veteran alleged that his knee disabilities began after he received in-service immunization shots.  It is not apparent to the Board why the Veteran would wait until 2007 to advance his claim that his knee problems were secondary to immunization shots he received if, in fact, his knee symptomatology actually began after the immunizations.  Further discrepancies which cause reduced probative value to be placed on the Veteran's self-reported medical history.  

For these reasons, the Board finds the Veteran's current assertions that he did not have any knee disorders prior to service to be incredible.  

The Board finds that the Veteran's own admission during his first period of active service that he had knee disabilities prior to service is clear and unmistakable evidence that the Veteran's knee disabilities preexisted all of his periods of active service.  See Doran v. Brown, 6 Vet. App. 283, 286   (1994) (Court concluded, as a matter of law, that the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the veteran's own admissions during in-service clinical evaluations of a pre-service history of psychiatric problems).  

The Board also finds that there is competent evidence which clearly and unmistakably demonstrates that the Veteran's bilateral knee disorder did not increase in severity during any of his two periods of active service.  After a review of the relevant medical evidence of record, the VA examiner specifically found that there was no permanent increase in disability beyond the natural progress of the disorder during the Veteran's two periods of active military duty.  

In sum, the Board finds that the competent medical evidence of record clearly and unmistakably shows that right and left knee disorders preexisted the Veteran's first period of active service and did not permanently increase in severity during the Veteran's May 25th to June 22nd 1972 period of active service or his July 25th to September 28th 1973 period of active service.  Thus, service connection is denied for both left and right knee disorders and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55  . 



ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


